997 So. 2d 524 (2009)
Tyrone CONAWAY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-360.
District Court of Appeal of Florida, Fourth District.
January 5, 2009.
Carey Haughwout, Public Defender, and David John McPherrin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Katherine Y. Mclntire, Assistant Attorney General, West Palm Beach, for appellee.
DAMOORGIAN, J.
We reverse Conaway's sentences and remand for the trial court to receive and consider a presentence investigation report before re-sentencing Conaway. See § 985.565(3)(a), Fla. Stat. (2007). In all other respects, we affirm.
Reversed and Remanded.
STEVENSON and SHAHOOD, JJ., concur.